Judgment and order reversed on reargument, and complaint unanimously dismissed, without costs, on the ground that the accident which is the subject of the action occurred in the State of Pennsylvania; that plaintiff was at the time a resident of that State, and the defendant a corporation organized under the laws of that State and transacting business there; that the claim presented by plaintiff depends largely upon the construction and applicability of statutes of the State of Pennsylvania, enforcing rules which do not prevail in the State of New York, and that it is evident from the testimony that plaintiff at the time of commencing the action was not a bona fide resident of the State of New York, but came here, or was brought here, for the purpose of instituting this action in the courts of this State. This court should decline to exercise jurisdiction, remitting plaintiff to the courts of the State of Pennsylvania upon condition that defendant stipulate to waive any statute of limitations which might bar plaintiff. (Pietraroia v. N. J. & H. R. R. & F. Co., 197 N. Y. 434.) Present — Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ.